 1 MICHAEL BAILEY
   United States Attorney
 2 District of Arizona
   SHEILA PHILLIPS
 3 Assistant U.S. Attorney
   Michigan State Bar No. 51656
 4 Two Renaissance Square
   40 N. Central Ave., Suite 1800
 5 Phoenix, Arizona 85004
   Telephone: 602-514-7500
 6 Email: Sheila.Phillips2@usdoj.gov
   Attorney for Plaintiff
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                              FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                               No. CR-19-08011-SPL-1
11                        Plaintiff,
              v.                                      GOVERNMENT’S SENTENCING
12                                                         MEMORANDUM
     Abdul Saboor,
13
                          Defendant.
14
15         The United States requests a sentence of 37 months as recommended in the
16   Presentence Investigation Report (PSR).
17         Defendant is before the Court on his first federal felony for Conspiracy to Commit
18   Transferring Firearms Out-of-State. The PSR properly calculates the Guideline Range at
19   37 to 46 months, with a Total Offense Level of 17 and a Criminal History Category of IV.
20   The Plea Agreement caps Defendant’s sentence at the low-end of that range.
21           In committing the instant offense, Defendant recruited his co-defendants, both
22   heroin addicts, to make straw purchases of firearms in Arizona so that he could transport
23   the firearms to drug dealers in California, in exchange for heroin and money. See PSR ¶
24   5. Two of these firearms ended up in the hands of known gang members. PSR ¶¶ 12 and
25   13.
26         Based on Defendant’s role in the offense and his criminal history, which includes a
27   California State felony conviction for Receiving Stolen Property and multiple
28   misdemeanor convictions, a sentence of 37 months is warrant under 18 U.S.C. § 3553(a)
 1   factors. Trafficking firearms to known drug dealers and distributing heroin to at least one
 2   codefendant, evidences his danger to the community, his disregard for the law, and
 3   warrants a significant sentence.   A term of incarceration at the low-end of the guidelines,
 4   however, is sufficient but not greater than necessary to reflect the seriousness of the
 5   underlying offense, to serve as a just punishment and promote deterrence.
 6          Therefore, the government respectfully requests the Court impose a sentence of 37-
 7   months followed by 3 years of supervised release.
 8          Dated this 14th day of November 2019.
 9
                                               MICHAEL BAILEY
10                                             United States Attorney
11                                             SHEILA PHILLIPS
                                               Assistant U.S. Attorney
12                                             District of Arizona

13                                             s/ Sheila Phillips
                                               SHEILA PHILLIPS
14                                             Assist United States Attorney

15
16
17                                  CERTIFICATE OF SERVICE

18         I hereby certify that on November 14, 2019, I electronically transmitted the attached
19   document using the CM/ECF System to the Clerk’s office as well as the following
     registrant: Patricia Ann Hubbard.
20
21    s/ R. Williams
22   U.S. Attorney’s Office

23
24
25
26
27
28
                                                 -2-
